UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-5155


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

HODGES ANTHONY, JR., a/k/a Curley Head,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:09-cr-01109-JFA-1)


Submitted:   July 31, 2012                 Decided:   August 2, 2012


Before KING, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan M.    Milling, MILLING LAW FIRM, LLC, Columbia, South
Carolina, for Appellant.     William N. Nettles, United States
Attorney, Robert C. Jendron, Jr., Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Hodges Anthony, Jr., pleaded guilty to conspiracy to

possess with intent to distribute and distribute cocaine and

cocaine   base,   in   violation     of       21   U.S.C.     § 846    (2006).     The

district court sentenced Anthony to 108 months of imprisonment

and he now appeals.      Finding no error, we affirm.

             On appeal, Anthony argues that the sentence imposed by

the   district      court     is     procedurally              and     substantively

unreasonable.     We review a sentence for reasonableness, applying

an abuse of discretion standard.                   Gall v. United States, 552

U.S. 38, 51 (2007); see also United States v. Layton, 564 F.3d

330, 335 (4th Cir. 2009).

             In so doing, we examine the sentence for “significant

procedural     error,”      including         “failing        to      calculate    (or

improperly     calculating)    the    Guidelines             range,    treating    the

Guidelines as mandatory, failing to consider the [18 U.S.C.]

§ 3553(a)     [(2006)]   factors,     selecting          a     sentence    based    on

clearly erroneous facts, or failing to adequately explain the

chosen sentence.”        Gall, 552 U.S. at 51.               Finally, we “consider

the substantive reasonableness of the sentence imposed.”                           Id.

We have thoroughly reviewed the record and conclude that the

district court did not procedurally err in sentencing Anthony

and that the sentence is also substantively reasonable.



                                          2
            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented   in   the   materials

before the court and argument would not aid in the decisional

process.



                                                                  AFFIRMED




                                    3